Kupferman, J. (dissenting).
The majority opinion well analyzes the situation. However, by a strained construction, with which I cannot agree, it finds that for all practical purposes, a "hazard vehicle” engaged in a nonhazardous operation is exempt from normal double-parking rules.
More troublesome is the question of proximate cause and foreseeability. Obviously, if you are parked against the curb with a double-parked truck in front of you, there must be maneuvering to get around the truck.
We have here a very simple situation in which the jury by its determination (in the light most favorable to plaintiffs, Osipoff v City of New York, 286 NY 422) found that the telephone repair truck was unnecessarily double-parked. Accordingly, the defendant Quilter had to overcompensate in *313order to move from his parking place, and, as a result drove into the plaintiffs. The jury understood who was primarily at fault and thus found that Quilter was 70% responsible, while the defendant telephone company was only 30% responsible. The issue of proximate cause was for the jury (Commisso v Meeker, 8 NY2d 109.)
With respect to the issue of eliciting from one plaintiff that she lost a leg in the accident, CPLR 603, which provides for bifurcated trial, does not mean that the jury is kept in the dark with respect to the nature of the claim. See Practice Commentaries to section 603 by Professor Joseph M. McLaughlin (McKinney’s Cons. Laws of NY, Book 7B, CPLR). In any event, the jury could not help but know that extensive damage to various plaintiffs had taken place.
I would affirm.
Birns and Markewich, JJ., concur with Murphy, P. J.; Fein, J., concurs in an opinion; Kupferman, J., dissents in an opinion.
Interlocutory judgment and order (one paper), Supreme Court, New York County, entered on December 12, 1978, modified, on the law, and the complaint dismissed as against defendant New York Telephone Company, and defendant Quilter held 100% liable, and, as modified, the interlocutory order and judgment are affirmed, without costs and without disbursements.